Citation Nr: 1646625	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  14-34 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a back disorder, to include as secondary to the non-service-connected bilateral knee disorder.

4.  Entitlement to service connection for a lung disorder, to include asthma.

5.  Entitlement to service connection for a kidney disorder.

6.  Entitlement to service connection for residuals of a head injury, to include migraines and memory loss.


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to November 1976.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In September 2015, the Veteran was afforded his requested Board hearing before the undersigned Veterans Law Judge (VLJ) at the local RO (Travel Board hearing).  A copy of the hearing transcript has been associated with the claims file.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issue of entitlement to non-service-connected pension benefits has been raised by the record in an October 2014 statement by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Initially, in October 2014, the AOJ received VA 21-4142 Forms, authorizing VA to obtain the Veteran's private treatment records from several medical providers for each of the disorders currently on appeal.  Upon receiving these Forms, the AOJ did not make any attempts to obtain these records and these records are not currently in the claims file.  Upon remand, these pertinent private treatment records must be obtained.  See 38 U.S.C.A. § 5103(a)(1), (b)(1), (c)(1) (West 2014).

Additionally, at his September 2015 Board hearing, the Veteran testified that he had knee surgery in April 2015.  These records are not in the claims file, as the most recent outpatient treatment records from the VA Medical Center (VAMC) are dated from August 2014.  On remand, all pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Further, at his Board hearing, the Veteran testified that he was not able to work anymore and receiving disability benefits from the Social Security Administration (SSA).  The SSA decision and records considered by that agency in deciding the Veteran's claim are not currently in the claims file.  To date, the AOJ has not made its own attempt to obtain a copy of the Veteran's SSA records.  These records should be obtained since they may be relevant to the Veteran's appeal before the Board.  See Martin v. Brown, 4 Vet. App. 136 (1993) (holding that not only must the final SSA decision be obtained, but all records upon which that decision was based must be obtained as well); see also 38 C.F.R. § 3.159(c)(2).   

Finally, a remand is also required to afford the Veteran VA examinations and medical opinions.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  An examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

The Veteran's VAMC treatment records document current diagnoses of osteoarthritis of the knees in February 2014, osteoarthritis of the lumbar spine in July 2013, kidney disease in August 2013, and asthma, migraine headaches, and herniated disc of the lumbar spine in May 2013.  The Veteran's service treatment records (STRs) document back pain in September 1976.  At his Board hearing, the Veteran testified that his bilateral knee pain and back pain was caused by improperly fitting boots during boot camp, and that he experienced bilateral knee pain and back pain in service.  The Veteran also testified that he experienced wheezing symptoms after exiting the gas chamber during service.  Further, he testified that he was involved in a fight during service that knocked him unconscious, causing him to have memory loss and headaches.  The Veteran is competent to describe bilateral knee pain, back pain, memory loss, headaches, a fight, and wheezing after exiting the gas chamber.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Therefore, the claims file contains evidence of current disorders that may be related to service.  The Veteran has never been provided a VA examination and medical opinion for these claims.  Medical opinions are needed to assess whether the current disorders had their onset in service.  Thus, a remand to obtain VA examinations and medical opinions is needed for the service connection claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79, 81-85 (2006).

Regarding the lung claim, the STRs suggest that the lung disorder may have pre-existed the Veteran's active military service.  A lung disorder is not documented on the July 1976 military entrance examination; however, a surgical chest scar is shown on that examination.  Additionally, a September 1976 STR reported a history of childhood lung surgery.  A VA examination and medical opinion concerning whether the Veteran clearly and unmistakably (i.e., highest degree of medical certainty) entered active military service with a pre-existing lung disorder and whether the lung disorder clearly and unmistakably was not aggravated have not been obtained.  38 U.S.C.A. §§ 1111, 1153 (West 2014); 38 C.F.R. § 3.306 (2015).  Thus, a remand to obtain a VA examination and medical opinion is also needed for this claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon, 20 Vet. App. at 81-85.

The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2015).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's private treatment records, as authorized by him in the October 2014 VA 21-4142 Forms.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Obtain all pertinent VA outpatient treatment records from the Puget Sound VAMC dated since August 2014, to include the April 2015 knee surgery records.  

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Obtain the SSA decision and medical records pertinent to the SSA disability benefits claim filed by the Veteran, as described at the September 2015 Board hearing.

4.  After obtaining the above records, schedule the Veteran for a VA joints examination to determine the etiology of his currently diagnosed osteoarthritis of the knees.  The VA medical provider should thoroughly review the Veteran's claims file and a complete copy of this REMAND, and note this has been accomplished in the examination report.  

The VA medical provider should specifically address whether it is at least as likely as not that the Veteran's current osteoarthritis of the bilateral knees was the result of his active military service, to include as due to his in-service boots.  In this opinion, the VA medical provider should address the lay statements from the Veteran regarding his knee pain symptoms in service and since service. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the VA medical provider is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.
5.  After obtaining the above records, schedule the Veteran for a VA spine examination to determine the etiology of his currently diagnosed osteoarthritis and herniated disc of the lumbar spine.  The VA medical provider should thoroughly review the Veteran's claims file and a complete copy of this REMAND, and note this has been accomplished in the examination report.  

The VA medical provider should specifically address whether it is at least as likely as not that the Veteran's current osteoarthritis and herniated disc of the lumbar spine were the result of his active military service, to include as due to the September 1976 documented in-service complaint of back pain.  In this opinion, the VA medical provider should address the lay statements from the Veteran regarding his back pain symptoms in service and since service. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the VA medical provider is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

6.  After obtaining the above records, schedule the Veteran for a VA respiratory examination to determine the nature and etiology of his claimed lung disorder, to include asthma.  The VA medical provider should thoroughly review the Veteran's claims file and a complete copy of this REMAND, and note this has been accomplished in the examination report.  

The examiner should provide an opinion addressing the following:

a) Did the Veteran clearly and unmistakably (undebatably) enter active military service with a pre-existing lung disorder, to include asthma?  The examiner is asked to consider the July 1976 entrance examination that documented a surgical chest scar and the September 1976 STR showing a history of childhood lung surgery.

i.  If yes, was the pre-existing lung disorder clearly and unmistakably not aggravated beyond the natural progress of the disease by such service?  

ii. If the answer to either of the preceding questions is negative, is it at least as likely as not that the current lung disorder is the result (in whole or part) of any event in the Veteran's active military service?

In this opinion, the VA medical provider should address the lay statements from the Veteran regarding his wheezing symptoms in service after entering the gas chamber and his breathing problems since service. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the VA medical provider is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

7.  After obtaining the above records, schedule the Veteran for a VA examination to determine the etiology of his currently diagnosed kidney disease.  The VA medical provider should thoroughly review the Veteran's claims file and a complete copy of this REMAND, and note this has been accomplished in the examination report.  

The VA medical provider should specifically address whether it is at least as likely as not that the Veteran's current kidney disease was the result of his active military service.  In this opinion, the VA medical provider should address the lay statements from the Veteran regarding his symptoms in service and since service. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the VA medical provider is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

8.  After obtaining the above records, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed residuals of a head injury, to include memory loss and migraines.  The VA medical provider should thoroughly review the Veteran's claims file and a complete copy of this REMAND, and note this has been accomplished in the examination report.  

The VA medical provider should specifically address whether it is at least as likely as not that the Veteran has a current diagnosis (to include migraine headaches and memory loss) that was the result of his active military service, to include as due to the Veteran's claimed head injury from an in-service fight that knocked him unconscious.  In this opinion, the VA medical provider should address the lay statements from the Veteran regarding his symptoms in service and since service. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the VA medical provider is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

9.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

